DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claimed in claim 13, it is not clear as to what claimed “the narrow field view angle is between 20 % and 60 % of the wide field view angle, preferably between 30 % and 50 % of the wide field view angle, more preferably between 30 % and 40 % of the wide field view angle.” Using of a narrow numerical range that falls within a broader range, it is not clear whether the claimed narrower range is a limitation, and therefore rendering the claim indefinite. See MPEP 2173.05(c). 

As claimed in claim 15, it is not clear as to what claimed “the first optical imaging resolution is at least 150 %, preferably 200%, more preferably 300% of the second optical imaging resolution.” Using of a narrow numerical range that falls within a broader range, it is not clear whether the claimed narrower range is a limitation, and therefore rendering the claim indefinite. See MPEP 2173.05(c).

The same analysis is applied for claim 14. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-18 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an image processing unit”, “the image processing unit is configured to apply digital zooming”, “the image processing unit is arranged to process”, “the image processing unit is arranged to relay”, “the image processing unit is operable to ” recited in claims 1-5 and 17-18.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (“Hikita”, US 2016/0105606) in view of Kase et al. (“Kase”, US 2011/0275889).

Regarding claim 1, Hikita discloses an observation device, in particular an endoscopic observation system (10), comprising: 
an instrument comprising a shaft having a proximal end and a distal end (Hikita: see fig. 1 and pars. [0048]-[0049], wherein an instrument comprises an insertion unit 16 having a proximal end 16c and a distal end 16a); 
objective optics disposed at the shaft and having a field of view (Hikita: see fig. 2 and pars. [0049], [0057], in which an objective lens 44 is disposed at the insertion unit 16 and used for imaging and having a field of view as the objective lens 44 has an angle of view); 
an imaging sensor arranged to capture image data, the imaging sensor forming a sensor array composed of evenly distributed sensitive elements (Hikita: see fig. 2 and pars. [0049],[0058], note that a solid state imaging device 45 is arranged to capture image data, the solid state imaging device 45 is composed of a plurality of pixels formed by a plurality of photodiodes plurality of pixels and arranged in a two dimensional manner); and 
an image processing unit (Hikita: an image processing unit 65, see fig. 2 and par. [0065]), 
wherein the objective optics is arranged to project a scene in the field of view to the imaging sensor (Hikita: see par. [0057], in which the objective lens 44 is arranged to project a scene in the field of view to the solid state imaging device 45); 
wherein the objective optics defines at least a central imaging region and a peripheral imaging region within the field of view (Hikita: see fig. 6 and par. [0107], wherein the objective optics 44 defines a central imaging region as in a predetermined angle of view ϴ1=1200 and a peripheral imaging region as an image between the angle of view ϴ1=1200 and the maximum angle of view ϴ2=1700); 
wherein the objective optics has different focal lengths in the central imaging region and the peripheral imaging region (Hikita: see pars. [0018]-[0019], note that the objective optics 44 has different focal lengths as different magnifications in the central imaging region and the peripheral imaging region based on the lens information acquired by the lens information acquisition unit); 
wherein in the central imaging region a first optical imaging resolution is provided, and in the peripheral imaging region a second optical imaging resolution is provided, the first imaging resolution being larger than the second imaging resolution (Hikita: see pars. [0113], [0118], [0149], wherein in the central imaging region a first optical imaging resolution is provided and in the peripheral imaging region a second optical imaging resolution is provided, the first imaging resolution being larger than the second imaging resolution as a compression rate is applied for the peripheral imaging region. As in light of specification in par. [0034], the central region has 3 times the horizontal resolution of the peripheral regions, the one such magnification factor could be a 3:1 magnification of the central region to the peripheral region. Therefore, the resolution of the central imaging region is higher than the resolution of the peripheral imaging region); and 
wherein captured images have at least one wide field peripheral image portion (Hikita: see fig. 6 and par. [0107], in which captured images have one wide field peripheral image portion as the maximum angle of view ϴ2=1700).
Hikita does not explicitly disclose that captured images have at least one increased resolution central image portion. 
However, Kase teaches that captured images have at least one increased resolution central image portion (Kase: see fig. 13 and par. [0061], in which a front field of view image is displayed in a magnified manner). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kase with the system/method of primary reference to include captured images having at least one increased resolution central image portion.
One would have been motivated to assist the user to see the front field of view image more clearly.

Regarding claim 2, Hikita in the combination with Kase discloses the observation device of claim 1.
Kase further teaches that the image processing unit is configured to apply digital zooming to the central image portion, while, preferably, maintaining a magnification of the at least one wide field peripheral image portion (Kase: see figs. 4, 13 and par. [0059], wherein an image processing section 32a performs a processing of magnifying of a front field of view image as digital zooming, while, preferably, maintaining the magnification of a lateral field of view image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kase with the system/method of primary reference to include that the image processing unit is configured to apply digital zooming to the central image portion, while, preferably, maintaining a magnification of the at least one wide field peripheral image portion.
One would have been motivated to assist the user to see the front field of view image more clearly.

Regarding claim 3, Hikita in the combination with Kase discloses the observation device of claim 2, wherein in a uniform image display mode, the image processing unit is arranged to process the captured image data by applying digital zooming to the central image portion so that the displayed image has uniform magnification properties (Hikita: see pars. [0144]-[0146], wherein in a display mode, the magnification setting unit 51 is arranged to process the captured image data by setting the magnification for the central image portion so that the displayed image has uniform magnification properties as when the display size of the central portion of the captured image is arbitrarily set, the magnification setting unit 51 can calculate the display size of the peripheral portion of the captured image from the display size of the central portion of the captured image set arbitrarily and the display size of the display area acquired by the processor CPU 61, and can set the magnification of the central portion and the peripheral portion of the captured image from the display size of the central portion set arbitrarily and the calculated display size of the peripheral portion).

Regarding claim 4, Hikita in the combination with Kase discloses the observation device of claim 3 wherein in a first non-uniform image display mode, the image processing unit is arranged to relay the central image portion and the at least one peripheral image portion non-zoomed so that the displayed image has non-uniform magnification properties corresponding to the different focal lengths (Hikita: see fig. 6 and pars. [0018]-[0019], [0033], wherein the image processing unit 65 transmits the central image portion and the peripheral image portion non-zoomed so that the displayed image as non-uniform magnification properties corresponding to the different magnifications based on lens information acquired from the lens information acquisition unit).

Regarding claim 5, Hikita in the combination with Kase discloses the observation device of claim 3.
Kase further teaches that in a second non-uniform image display mode, the image processing unit is arranged to process the captured image data by applying digital zooming to the central image portion so that the displayed image has non-uniform magnification properties (Kase: see figs. 4, 13 and par. [0059], wherein an image processing section 32a performs a processing of magnifying of a front field of view image as digital zooming, while, preferably, maintaining the magnification of a lateral field of view image so that the displayed image has non-uniform magnification properties).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kase with the system/method of primary reference to include that the image processing unit is arranged to process the captured image data by applying digital zooming to the central image portion so that the displayed image has non-uniform magnification properties.
One would have been motivated to assist the user to see the front field of view image more clearly.


Regarding claim 6, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the imaging sensor has a defined physical resolution that is uniform over the sensitive sensor area (Hikita: see fig. 2 and pars. [0049], [0058], in which the solid state imaging device 45 has defined physical resolution that is uniform over the sensitive sensor area as having specific number of pixels arranged in a two dimensional manner).

Regarding claim 7, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the objective optics defines a right peripheral imaging region and a left peripheral imaging region, wherein the central imaging region is arranged between the right peripheral imaging region and the left peripheral imaging region (Hikita: see fig. 2 and pars. [0049], [0058], as in light of specification in par. [0057], the right and the left side are defined by the arrangement of the sensor which is typically a rectangular sensor having a certain aspect ratio and by the orientation of the display used for representation. A solid state imaging device 45 is composed of a plurality of pixels formed by a plurality of photodiodes plurality of pixels and arranged in a two dimensional manner, therefore, the objective optics defines a right peripheral imaging region and a left peripheral imaging region based on the solid state imaging device 45).

Regarding claim 8, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the objective optics defines a top peripheral imaging region and a bottom peripheral imaging region, wherein the central imaging region is arranged between the top peripheral imaging region and the bottom peripheral imaging region (Hikita: see fig. 2 and pars. [0049], [0058], as in light of specification in par. [0047], the imaging sensor is arranged to capture image signals also in the top and bottom peripheral region. Therefore, by having the solid state imaging device 45, the objective optics 44 defines a top peripheral imaging region and a bottom peripheral imaging region, wherein the central imaging region is arranged between the top peripheral imaging region and the bottom peripheral imaging region).

Regarding claim 9, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the objective optics defines a circumferential peripheral imaging region, wherein the central imaging region is surrounded by the circumferential peripheral imaging region (Hikita: see fig. 6 and par. [0107], wherein the objective optics 44 defines a circumferential peripheral portion within a predetermined angle of view ϴ1=1200, wherein the central portion is surrounded by the circumferential peripheral portion as an image between the angle of view ϴ1=1200  and the maximum angle of view ϴ2=1700).

Regarding claim 10, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the objective optics and the imaging sensor are arranged at a distal end of the shaft (Hikita: see figs. 1-2 and par. [0049], in which the objective lens 44 and the solid state imaging device 45 are arranged at a distal end 16a of the insertion unit 16).

Regarding claim 11, Hikita in the combination with Kase discloses the observation device of claim 1 wherein the central imaging region covers a narrow angular field having a narrow field view angle, wherein the peripheral imaging region covers a wide angular field having a wide field view angle, and wherein the narrow angular field overlaps a central portion of the wide angular field (Hikita: see fig. 6 and par. [0107], wherein the central imaging region over a narrow angular field as ϴ1=1200, wherein the peripheral imaging region cover a wide angular field as ϴ2=1700, and wherein the narrow angular filed ϴ1=1200  overlaps a central portion of the wide angular field).

Regarding claim 12, Hikita in the combination with Kase discloses the observation device of claim l 1 wherein the wide field view angle is 1200 (Hikita: see fig. 6 and par. [0107], note that the wide field view angle is 1200).

Regarding claim 13, Hikita in the combination with Kase discloses the observation device of claim 12 wherein the narrow field view angle is between 20 % and 60 % of the wide field view angle (Hikita: see fig. 6 and par. [0117], noted that the peripheral portion is from ϴ1 to ϴ2. The Examiner takes a position as the peripheral portion is from ϴ1=1000 to ϴ2=170-0. Therefore, the narrow field view angle ϴ1=1000 is 58% of the wide field view angle ϴ2=170-0).

Regarding claim 16, Hikita in the combination with Kase discloses the observation device of claim 2 wherein the objective optics comprises a transition region between the peripheral imaging region and the central imaging region, and wherein the transition region provides for a transition between the focal length in the central imaging region and the focal length in the peripheral imaging region (Hikita: see fig. 6 and par. [0106]-[0107], [0118], wherein the objective optics 44 comprises a transition region ϴ=1100 to ϴ=1200 between the peripheral imaging region ϴ=1200 to ϴ=1700 and the central imaging region from center to ϴ=1100 and wherein the transition region provides for a transition between the magnification in the central imaging region and the magnification in the peripheral imaging region based on compression ratio).

Regarding claim 17, Hikita in the combination with Kase discloses the observation device of claim 2 wherein the image processing unit is operable to provide for a transition between the peripheral image portion and the central image portion in the processed images (Hikita: see fig. 6 and par. [0106]-[0107], [0118], in which the image processing unit 65 performed processing for the whole image from the objective lens 44. Therefore, the image processing unit 65 is operable to provide for a transition between the peripheral image portion and the central image portion in the processed images).

Regarding claim 18, Hikita in the combination with Kase discloses the observation device of claim 17 wherein the image processing unit is operable to highlight a border and/or a transitional region between the peripheral image portion and the central image portion in the processed images (Hikita: see fig. 6 and par. [0106]-[0107], [0118], note that the image processing unit 65is operable to highlight a border and transitional region as noted in claim 17 between the peripheral image portion and the central image portion in the processed images as seen in fig. 6 having separated lines/circulars in different regions).

Regarding claim 19, Hikita in the combination with Kase discloses a method of operating an observation device, in particular an endoscopic observation system, comprising the steps of: providing an instrument comprising a shaft having a proximal end and a distal end; an objective optics disposed at the shaft and having a field of view; and an imaging sensor arranged to capture image data, the imaging sensor forming a sensor array composed of evenly distributed sensor elements, wherein the objective optics is arranged to project a scene in the field of view to the imaging sensor; wherein the objective optics defines at least a central imaging region and a peripheral imaging region within the field of view; wherein the objective optics has different focal lengths in the central imaging region and the peripheral imaging region; and wherein in the central imaging region a first optical imaging resolution and in the peripheral imaging region a second optical imaging resolution is provided, the first imaging resolution being larger than the second imaging resolution; capturing one or more images having at least one wide field peripheral image portion and at least one central image portion wherein the central image portion is of higher resolution than the peripheral image portion (see the analysis of claim 1); and 
processing the one or more captured images (Hikita: see fig. 4 and par. [0075], the image data from the solid state imaging device 45 are processed).

Regarding claim 20, claim 20 recites the similar subject matter as previously discussed in claim 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (“Hikita”, US 2016/0105606) in view of Kase et al. (“Kase”, US 2011/0275889) and further in view of Alamaro et al. (“Alamaro”, US 2007/0161854).

Regarding claim 14, Hikita in the combination with Kase discloses the observation device of claim 1.
Hikita in the combination with Kase does not explicitly disclose that the instrument has an object distance of less than 20 cm, preferably wherein the instrument is operable at an object distance of between 0.5 cm and 20 cm, preferably between 1.0 and 6.0 cm.
On the other hand, Alamaro teaches that the instrument has an object distance of less than 20 cm, preferably wherein the instrument is operable at an object distance of between 0.5 cm and 20 cm, preferably between 1.0 and 6.0 cm (Alamaro: see figs. 4-5 and par. [0045], in which a typical distance from the camera tip to an object may be as small as 0.5-1.0 cm for a measurement in a urethra, but can be increased to approximately 2-5 cm for measurement in a bladder where a target object may be larger).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Alamaro with the system/method of primary references to include a specific object distance for the instrument can be operable. 
One would have been motivated to provide more information for the user when using the instrument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697